Citation Nr: 1626809	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  13-20 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for a low back disability.

2.  Entitlement to an increased rating in excess of 10 percent for a right knee disability, status post-operative, traumatic arthritis.

3.  Entitlement to a compensable rating to prior to March 5, 2013 and a rating in excess of 10 percent from March 5, 2013 for the left forearm healed scar.

3.  Entitlement to service connection for a bilateral hip disability to include as secondary to a service connected low back disability and/or right knee disability.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Andrew Wener, Attorney



WITNESS AT HEARING ON APPEAL

Veteran and D.H.


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2016, the Veteran presented sworn testimony during a Travel Board hearing in Jackson Mississippi, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

During the course of the Veteran's appeal for higher ratings, claims for an automobile and adaptive equipment or adaptive equipment and entitlement to special monthly compensation due to the need for regular aid and attendance or at the housebound rate were considered and denied by the RO in February 2011 and June 2013 rating decisions.  The Veteran has not appealed such decisions.  Such adjudication reflects the permissive bifurcation of the increased rating claims from the other claims. See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim). Moreover, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims. Id. at 315. Given the foregoing, the Board concludes that the special monthly compensation and automobile and/or adaptive equipment claims were separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the claims and need not refer or remand the matters.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for an increased rating for increased rating in excess of 20 percent for a low back disability; increased rating in excess of 10 percent for a right knee disability; compensable rating to prior to March 5, 2013 and a rating in excess of 10 percent from March 5, 2013, for the left forearm scar; and entitlement to a TDIU.

Outstanding VA Treatment Records

There appear to be outstanding VA treatment records which have not been collected.  The Veteran's records already obtained from the Memphis VA Medical Center (VAMC) provides indicia that the Veteran has received treatment prior to September 2009.  In addition, the most recent VA treatment records should be obtained.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or records.  See 38 C.F.R. § 3.159(c)(2).  Therefore, because the records from the VA treatment facility in Memphis VAMC may contain pertinent information to all the Veteran's claims, VA is obligated to obtain them.

Worsening of Back and Right Knee

The Veteran has claimed in his April 2016 hearing that since his last VA examination that his disabilities have worsened.  The Veteran's last VA examination, to determine the status of his back and right knee, was in August 2015.  As a result, and given the time that has transpired since his last examination and the outstanding VA records addressed above, the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).'

Bilateral Hip Disability - New Examination Warranted

The examiner in the Veteran's June 2010 VA examination remarked that the Veteran's left hip was a congenital defect.  However, he did not further determine whether the Veteran's service aggravated this defect beyond its natural progression.  Additionally, the Veteran's later VA examination November 2015 does not find that there is any congenital defect in the Veteran's hip nor does the VA clinician who conducted the Veteran's total hip replacement in July 2010.  Last, while the VA examiner in November 2015 commented on the Veteran's hip condition relationship with his low back and right knee disability he did not address whether this condition was directly related to service.  The Board is not competent to address such question and has determined that the VA examination provided in June 2010 is contradicted by the absence of such a congenital hip condition anywhere else in the Veteran's claims file and the VA examination provided in November 2015 does not address whether the Veteran's hip condition is related directly to service.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate); see also, Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (Most of the probative value of a medical opinion comes from its reasoning and the Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  Thus, the Board finds a new VA examination is warranted. 

TDIU - Intertwined

TDIU is inextricably intertwined with the claims of service connection for bilateral hip disability and increased ratings for back, right knee, and scar.  Hence, adjudication of the TDIU claim must also be deferred pending resolution of the service connection claim.  Henderson v. West, 12 Vet.App. 11, 20 (1998) (two claims are inextricably intertwined "where a decision on one issue would have a 'significant impact' upon another, and that impact in turn 'could render any review by this Court of the decision [on the other claim] meaningless and a waste of judicial resources.)

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

2.  Regardless of the Veteran's response above, all outstanding VA treatment records should be collected from the Memphis, Tennessee VAMC and all associated outpatient center and clinics dating from April 2009.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

3.  After the above development is accomplished, schedule the Veteran for appropriate VA examination(s).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  

(A).  Low back: after considering the pertinent information in the record in its entirety, the VA examiner should provide information concerning the nature and severity of the Veteran's low back disability.  

The examiner should also provide information concerning the functional impairment that results from the disability as it may affect the Veteran's ability to function and perform tasks in a work setting.  

(B).  Right knee: after considering the pertinent information in the record in its entirety, the VA examiner should provide information concerning the nature and severity of the Veteran's right knee, post-operative status, traumatic arthritis disability.  

The examiner should also provide information concerning the functional impairment that results from the disability as it may affect the Veteran's ability to function and perform tasks in a work setting.  

(C).  Hips: After considering the pertinent information in the record in its entirety, the VA examiner should identify any bilateral hip disability.  

In so doing, the examiner should explain whether the Veteran has a congenital anomaly of the right or left proximal femur.

If and only if the VA examiner finds determines that the Veteran has a congenital hip disability s/he should answer the following questions:  

(i)  Explain whether congenital anomaly of the bilateral proximal femur is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

(ii)  If it is a congenital or developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional hip disability.  

(iii)  If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that congenital anomaly of the bilateral proximal femur pre-existed active service.

(iv)  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing  congenital anomaly of the bilateral proximal femur WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

(v)  If a response above is negative or the Veteran has disability other than a congenital disability of either hip, the examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any bilateral hip disability, to include arthritis, began in or is related to his active duty OR whether it is at least as likely as not caused by or aggravated (i.e., worsened) beyond the natural progress by his low back or right knee disabilities, to include any altered gait resulting therefrom.

In providing an opinion, the examiner should take a history from the Veteran regarding the onset of his hip pain and any continuity of symptoms since that time.  The examiner should also comment on an August 1993 Service Treatment Records, which documents an injury to the Veteran's low back right side with radicular pain into the right hip.

4.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims (Court).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



